DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 29-53 are pending in the application.
Applicant's amendment to the claims, filed on February 16, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant's amendment to the specification, filed on February 16, 2021, is acknowledged.
Applicant's amendment to the abstract, filed on February 16, 2021, is acknowledged.
Applicant’s remarks filed on February 16, 2021 in response to the non-final rejection mailed on November 17, 2020 have been fully considered. 
Rejections and objections not reiterated from a previous Office communication are withdrawn.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.
  
Election/Restrictions
Claims 31-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or September 28, 2020.
Claims 29 and 30 are being examined on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2013/0040341 A1; cited on the IDS filed on September 5, 2019; hereafter “Liu”) in view of Hwang et al. (PLoS ONE 8:e63594, May 2013; cited on the IDS filed on September 5, 2019; hereafter “Hwang”) and Yamaoka et al. (US 2008/0206833 A1; cited on Form PTO-892 mailed on November 17, 2020; hereafter “Yamaoka”). 
As amended, claim 29 is drawn to a 3α-hydroxysteroid dehydrogenase (3α-HSDH), which catalyzes at least the stereospecific enzymatic reduction of a 3-ketosteroid to the corresponding 3-hydroxysteroid, wherein the amino acid sequence of the 3α-HSDH has at least 95% sequence identity to the amino acid sequence of SEQ ID NO:4; and has a mutation selected from the group of:
a)	dual mutation P185X1/T188X3  
b)	triple mutation P185X1/T188X3/L68X2; 
wherein in said dual and triple mutations 
1 represents A, T, S, G or V; 
X2 represents A, G, C, K, S or V; and 
X3 represents A, G, W, S or V;
and
c)	the mutations of a) or b), wherein the 3α-HSDH has a C-terminal extension of 1 to 10 histidine residues and/or an N-terminal extension of 1 to 10 histidine residues; 
wherein the amino acid numbering corresponds to the amino acid sequence of SEQ ID NO: 4.
Claim 30 is drawn to the 3α-hydroxysteroid dehydrogenase (3α-HSDH) of claim 29, which shows the following property profile in comparison with a 3α-HSDH consisting of the amino acid sequence of SEQ ID NO: 4; 
i) an increased specific activity (vmax [U/mg]) for dehydrocholic acid (DHCA) in the enzymatic reduction of DHCA with NADH as cofactor; or
ii) a reduced substrate inhibition by DHCA; or 
iii) an increased specific activity (vmax [U/mg]) for NADH in the enzymatic reduction of DHCA with NADH as cofactor; or 
iv) any combination of properties i), ii), and iii).
Regarding claims 29 and 30, the reference of Liu discloses Comamonas testosteroni ATCC 11996 3α-HSDH (Fig. 1C; SEQ ID NO: 6 of Liu), the amino acid sequence being identical to SEQ ID NO: 4 of this application (see Appendix A sequence alignment at p. 18 of the Office action mailed on November 17, 2020). Liu discloses the 3α-HSDH reduces 3,12-diketo-7β-cholanic acid to 12-keto-ursodeoxycholic acid with e.g., by point mutation (p. 9, paragraph 59) and discloses methods for creating functional mutants with desired properties (p. 12, beginning at paragraph 88). Liu discloses a C-terminal linkage, including “histidine anchors” (p. 9, paragraph 55) and discloses the example of a hexa-histidine anchor (p. 15, paragraph 141). 
The difference between Liu and the claimed invention is that Liu does not disclose the double mutations P185X1/T188X3 as recited in claim 29 and the corresponding functional effects of i) to iv) as recited in claim 30. 
The reference of Hwang teaches an analysis of the catalytic roles of P185 and T188 of C. testosteroni 3α-HSDH by individually mutating each of P185 and T188 and determining the resulting effects on kinetic parameters (p. 1, abstract). Hwang teaches the mutations P185A, P185G, T188A, and T188S (p. 2, column 2, bottom), noting that each of these mutations confers a 3- to 14-fold increased activity for 3α-HSDH (p. 6, column 2).  
Before the effective filing date, it was well-known in the prior art to combine advantageous mutations. For example, the reference of Yamaoka discloses combining advantageous mutations in a glucose dehydrogenase to further improve the desired characteristic of substrate preference (paragraph [0087]).     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu, Hwang, and Yamaoka to make a variant of Liu’s C. testosteroni 3α-HSDH by combining the P185 mutation (i.e., P185A or P185G) and the T188 mutation (i.e., T188A or T188S) of C. testosteroni 3α-HSDH to identify functional mutants with desired properties and Hwang teaches individual mutations at P185 and T188 that have the functional effect of increasing 3α-HSDH activity, and one would have been motivated to combine the mutations in order to obtain a mutant having the highest 3α-HSDH catalytic activity. One would have had a reasonable expectation of success to make a variant of C. testosteroni 3α-HSDH by combining the P185A or P185G mutation and the T188A or T188S mutation of Liu because of the mutagenesis methods disclosed by Liu, Hwang, and Yamaoka. 
Regarding the functional properties of claim 30, it is acknowledged that the combination of Liu and Hwang does not teach or suggest a C. testosteroni 3α-HSDH modified with a combination of a P185A or P185G mutation and a T188A or T188S mutation has one or more of the characteristics of parts i), ii), and iii) of claim 30. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Therefore, since the structure of a C. testosteroni 3α-HSDH modified with a P185A or P185G mutation and a T188A or T188S mutation is encompassed by the claims, the characteristics of parts i), ii), and/or iii) of claim 30 are presumed to be inherent. 
Therefore, the claimed 3α-HSDH would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: Addressing the reference of Liu, the applicant argues Liu does not teach or suggest particular mutants of 3α-HSDH. According to the 
Addressing the reference of Hwang, the applicant argues that Hwang analyzes the structural roles of P185 and T188 for the substrate androsterone, however, the claimed mutant shows activity to a structurally different substrate, namely dehydrocholic acid (DHCA). According to the applicant, for this reason, it should be immediately clear that Hwang provides no motivation to make the claimed P185X1/T188X3 double mutant. 
Further addressing Hwang, the applicant argues that Hwang focuses on single mutants at positions P185 or T188, no double mutants at positions P185 and T188 are taught by Hwang. The applicant argues that the double mutants taught by Hwang are restricted to W173F/P158W and W173F/T188W. According to the applicant, in view of Hwang, one would have had even less motivation to make the claimed P185X1/T188X3 double mutant, and it must therefore be considered as surprising that the claimed P185X1/T188X3 double mutant shows activity against the structurally different substrate DHCA.
Addressing the reference of Yamaoka, the applicant argues the teachings of Yamaoka are directed to a structurally and functionally different enzyme and one would not have been motivated to apply the teachings of Yamaoka to the P185 and T188 mutations of Hwang with an expectation to obtain a mutant exhibiting activity for the substrate DHCA.
Applicant’s argument is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to the merits of applicant’s arguments, while the applicant individually addresses the differences between the cited prior art and the claimed invention, the applicant fails to consider the combined teachings of the cited prior art. It should be noted that none of the applicant’s cited teachings of the prior art discourages combining the P185 and T188 mutations of Hwang or implies that the mutations cannot be combined. Contrary to the applicant’s position, when taken in combination, the claimed invention would have been prima facie obvious to one of ordinary skill in the art. 
Although the applicant characterizes the “core” of Liu as being directed to 7β-HSDH, Liu expressly discloses C. testosteroni 3α-HSDH and “The present invention is not limited to the specifically disclosed proteins or enzymes with…3α-HSDH activity, but rather also extends to functional equivalents thereof” (paragraph [0044]). Regarding “functional equivalents”, Liu discloses generating mutants with desired modified properties, and particularly discloses “a limited number of mutations, such as for example 1 to 5 mutations, can be performed stepwise and assessed and selected for their influence on the relevant enzyme property” (paragraph [0097]). In looking to the prior art for 1 to 5 mutations of C. testosteroni 3α-HSDH that provide a desired modified property, the reference of Hwang teaches mutations at each of P185 and T188 of C. testosteroni 3α-HSDH that confer a 3- to 14-fold increased activity for 3α-HSDH. Although Liu acknowledges combining mutations, Yamaoka is relied upon as further concept of combining advantageous enzyme mutations with the motivation of achieving an even greater beneficial property, irrespective of the enzyme. 
Although Hwang is not directed to DHCA as a substrate, claim 29 does not recite DHCA as a substrate for the claimed 3α-HSDH. Even if claim 29 required DHCA as a substrate for the claimed 3α-HSDH, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (MPEP 2144.IV). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
As to the applicant’s allegation that it would have been surprising that the claimed P185X1/T188X3 double mutant shows activity against the structurally different substrate DHCA, as noted above, claim 29 does not recite DHCA as a substrate for the claimed 3α-HSDH. Even if claim 29 required DHCA as a substrate for the claimed 3α-HSDH, it was already known in the prior art that 3α-HSDH uses DHCA as a substrate (Liu at paragraph [0123]) and the applicant has failed to provide evidence or a line of reasoning as to why it would have been surprising that a 3α-HSDH with a combination of the P185 and T188 mutations of Hwang could use DHCA as a substrate. 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill before the effective filing date. 

Claim Rejections – Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent 10,487,348 B2 (hereafter “patent”) in view of Yamaoka (supra).  
Regarding claims 29 and 30 of this application, claim 2 of the patent recites (in relevant part) a 3α-hydroxysteroid dehydrogenase (3α-HSDH), which catalyzes at least the stereospecific enzymatic reduction of a 3-ketosteroid to the corresponding 3-hydroxysteroid, wherein the amino acid sequence of the 3α-HSDH has at least 95% 2/T188X3 and L68X2/P185X1, wherein X1 represents A, T, S, G or V; X2 represents A, G, C, K, S or V; and X3 represents A, G, W, S or V; wherein the 3α-HSDH shows the following property profile in comparison with a 3α-HSDH consisting of the amino acid sequence of SEQ ID NO: 4; 
i) an increased specific activity (vmax [U/mg]) for dehydrocholic acid (DHCA) in the enzymatic reduction of DHCA with NADH as cofactor; or
ii) a reduced substrate inhibition by DHCA; or 
iii) an increased specific activity (vmax [U/mg]) for NADH in the enzymatic reduction of DHCA with NADH as cofactor; or 
iv) any combination of properties i), ii), and iii).
The difference between the claim of the patent and the claims of this application is that the claim of the patent does not recite the triple mutation P185X1/T188X3/L68X2.  
Before the effective filing date, it was well-known in the prior art to combine advantageous mutations. For example, the reference of Yamaoka discloses combining advantageous mutations in a glucose dehydrogenase to further improve the desired characteristic of substrate preference (paragraph [0087]).     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3α-HSDH of claim 2 of the patent to combine the recited modifications into a single 3α-HSDH with the triple mutation P185X1/T188X3/L68X2, wherein X1 represents A, T, S, G or V; X2 represents A, G, C, K, S or V; and X3 represents A, G, W, S or V. In view of the teachings of Yamaoka, one 1/T188X3/L68X2, wherein X1 represents A, T, S, G or V; X2 represents A, G, C, K, S or V; and X3 represents A, G, W, S or V because of the mutagenesis methods disclosed by Yamaoka. Therefore, the 3α-HSDH of claims 29 and 30 of this application are unpatentable over claim 2 of the patent in view of Yamaoka. 

RESPONSE TO REMARKS: The applicant requests that the double patenting rejection be held in abeyance until otherwise allowable subject matter has been identified. The applicant’s request is acknowledged and the rejection is maintained.

Conclusion
Status of the claims:
Claims 29-53 are pending.
Claims 31-53 are withdrawn from consideration.
Claims 29 and 30 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656